Exhibit 10.2

 

THERMOGENESIS CORP.

2017 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

 

Name:                                                                           
               

Address:                                                                       
               

_____________________________________________

 

Dear                                                             :

 

Subject to your signature below, you have been granted an option (the “Option”)
to purchase shares of Common Stock, par value $0.001 per share (“Common Stock”),
of ThermoGenesis Corp., a Delaware corporation (the “Company”), pursuant to the
ThermoGenesis Corp. 2017 Equity Incentive Plan (the “Plan”) and this Stock
Option Award Agreement (the “Option Agreement”). Your Option is granted under
and governed by the terms and conditions of the Plan and this Option Agreement.
Capitalized terms used but not defined in this Option Agreement shall have the
same meaning as set forth in the Plan.

 

Grant Date:

_________________, 20_____

   

Type of Option:

☐  Incentive Stock Option

☐  Nonstatutory Stock Option

   

Number of Shares:

_____________

   

Exercise Price per Share:

U.S. $________

   

Term:

This Option shall expire on the date that is ten (10) years after the Grant Date
of your Option (the “Expiration Date”) or the date that it is exercised pursuant
to its terms, unless terminated earlier pursuant to the terms of this Option
Agreement or the Plan. Upon termination, exercise or expiration of this Option,
all your rights hereunder shall cease.

   

Vesting:

One fifth (1/5) of the total shares subject to this Option will vest and become
exercisable on each of the first five (5) anniversaries of the Grant Date of
this Option, provided that you are still employed with, or are still in the
service of, the Company as of each such vesting date. If application of the
vesting schedule causes a fractional share, such share shall be rounded down to
the nearest whole share for each month except for the last month of such vesting
period. For purposes of clarity, other than described above, you shall not be
entitled to any pro rata vesting upon termination.

 

 

--------------------------------------------------------------------------------

 

 

Termination of Employment or Service:

The following conditions apply to your Option in the event that your employment
or service (your “Service”) with the Company is terminated prior to the
Expiration Date. In no event, however, will the time periods described herein
extend the term of this Option beyond its Expiration Date or beyond the date
this Option is otherwise cancelled pursuant to the provisions of the Plan.
Unless provided otherwise in this Option Agreement or the Plan, upon any
termination of your employment with, or cessation of your service to the Company
and/or its Affiliates the unvested portion of this Option shall be forfeited. 

        a. Termination As a Result of Death or Disability. If your employment or
service with the Company terminates by reason of your death or Disability at a
time when your employment or service could not otherwise have been terminated
for Cause, then this Option will terminate on the earlier of: (i) the Expiration
Date, or (ii) the date that is six months after the date of such termination of
your employment or service by reason of your death or Disability.         b.
Termination for Cause. If your employment or service with the Company is
terminated for Cause, this Option (vested and unvested) shall be forfeited
immediately upon such termination, and you shall be prohibited from exercising
your Option as of the date of such termination.         c. Termination For a
Reason Other than Cause, Death or Disability (e.g., resign or fired without
Cause). If your employment or service with the Company is terminated other than
for Cause or other than as a result of your death or Disability, then this
Option will terminate on the earlier of: (i) the Expiration Date, or (ii) the
date that is ninety (90) days after the date of such termination.

 

Exercise:

You (or your estate, beneficiary or heir in the case of your death) may exercise
this Option only if it has not been forfeited, terminated or has not otherwise
expired, and only to the extent it is then vested. To exercise this Option, you
must complete the Notice of Stock Option Exercise in the form attached hereto as
Exhibit A (the “Notice of Stock Option Exercise”) and the Investment
Representation Statement attached hereto as Exhibit B and return it to the
address indicated on that form. The Notice of Stock Option Exercise will become
effective upon its receipt by the Company. If your beneficiary or heir, or such
other person or persons as may acquire your rights under this Option by will or
by the laws of descent and distribution, wishes to exercise this Option after
your death, such person must contact the Company and prove to the Company’s
satisfaction that such person has the right and is entitled to exercise this
Option. Your ability to exercise this Option may be restricted by the Company if
required by applicable law. For administration purposes, this Option may not be
exercised as to fewer than ten percent (10%) of the total Shares underlying the
total grant unless it is exercised as to all Shares remaining under the Option.

 

2

--------------------------------------------------------------------------------

 

 

  To exercise this Option, your Notice of Stock Option Exercise must be
accompanied by payment of the exercise price through any of the following
methods of payment listed in the attached Notice of Stock Option Exercise.    

Change of Control:

In the event of a Change of Control, your Option will be treated as set forth in
Section 14 of the Plan.

   

Transferability:

You may not transfer or assign this Option for any reason, other than as set
forth in the Plan, unless otherwise permitted by the Board or Committee. Any
attempted transfer or assignment of this Option, other than as set forth in the
Plan or as permitted by the Board or Committee, will be null and void.

   

Lockup Provision:

You agree that you will not, without the prior written consent of the managing
underwriter (if any), during (a) the period commencing on the date of the final
prospectus relating to the Company’s initial public offering and ending on the
date specified by the Company and the managing underwriter (such period not to
exceed two hundred ten (210) days), or (b) during the ninety (90) day period
following the effective date of any other registration statement filed under the
Securities Act of 1933, as amended (the “Securities Act”): (i) lend, offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, directly or indirectly, any
Shares acquired under this Option, or (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Shares acquired under this Option, whether any
such transaction described in clause (i) or (ii) above is to be settled by
delivery of Shares or other securities, in cash or otherwise. The underwriters
in connection with the applicable offering are intended third-party
beneficiaries of this Stock Option Award Agreement and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto. You further agree to execute such agreements as may be reasonably
requested by the underwriters in connection with any applicable offering that
are consistent with this market stand-off provision or that are necessary to
give further effect thereto. Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply to all stockholders subject to such agreements pro rata based on the
number of shares subject to such agreements.

 

3

--------------------------------------------------------------------------------

 

 

Restrictions on Exercise, Issuance and Transfer of Shares:

  a.

General. No individual may exercise the Option, and no shares of Common Stock
subject to this Option will be issued, unless and until the Company has
determined to its satisfaction that such exercise and issuance will comply with
all applicable federal and state securities laws, rules and regulations of the
Securities and Exchange Commission, rules of any stock exchange on which shares
of Common Stock of the Company may then be traded, or any other applicable laws.

            b. Securities Laws. You acknowledge that you are acquiring this
Option, and the right to purchase the shares of Common Stock subject to this
Option, for investment purposes only and not with a view toward resale or other
distribution thereof to the public which would be in violation of the Securities
Act. You agree and acknowledge with respect to any shares of Common Stock that
have not been registered under the Securities Act, that: (i) you will not sell
or otherwise dispose of such shares of Common Stock, except as permitted
pursuant to a registration statement declared effective under the Securities Act
and qualified under any applicable state securities laws, or in a transaction
which in the opinion of counsel for the Company is exempt from such required
registration, and (ii) that a legend containing a statement to such effect will
be placed on the certificates evidencing such shares of Common Stock. Further,
as additional conditions to the issuance of the shares of Common Stock subject
to this Option, you agree (with such agreement being binding upon any of your
beneficiaries, heirs, legatees and/or legal representatives) to do the following
prior to any issuance of such shares of Common Stock: (i) to execute and deliver
to the Company such investment representations and warranties as set forth in
the Investment Representation Statement attached hereto as Exhibit B; (ii) to
enter into a restrictive stock transfer agreement, stockholders’ agreement,
investors’ rights agreement or similar agreement restricting transfer of the
Shares subject to this Option; and (iii) to take or refrain from taking such
other actions as counsel for the Company may deem necessary or appropriate for
compliance with the Securities Act, and any other applicable federal or state
securities laws, regardless of whether the shares of Common Stock have at that
time been registered under the Securities Act, or otherwise qualified under any
applicable state securities laws.

 

4

--------------------------------------------------------------------------------

 

 

Miscellaneous:

  a.

You acknowledge that this Option Agreement is subject to the terms and
conditions of the Plan, as it may be amended from time to time, including the
right of the Company to repurchase shares subject to this Option under certain
circumstances.

            b. This Option Agreement may be amended only by written consent
signed by both you and the Company, unless the amendment is not to your
detriment. In addition, this Option Agreement may be amended or terminated by
the Company or the Board without your consent in accordance with the provisions
of the Plan.             c. The tax treatment of this Option is not guaranteed.
Neither the Company nor any of its designees shall be liable for any taxes,
penalties or other monetary amounts owed by any participant, employee,
beneficiary or other person as a result of the grant, amendment, modification,
exercise and/or payment of, or under, any award, notwithstanding any challenge
made to the determination of Fair Market Value by any taxing authority. By
accepting this Option, you acknowledge and agree to the foregoing. Furthermore,
you acknowledge that there may be adverse tax consequences upon exercise of the
Option or disposition of the Shares and that the Company has advised you to
consult a tax adviser prior to such exercise or disposition.             d. The
failure of the Company to enforce any provision of this Option Agreement at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof.             e. In the event any provision of this Option
Agreement is held illegal or invalid for any reason, such illegality or
invalidity shall not affect the legality or validity of the remaining provisions
of this Option Agreement, and this Option Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included in the
Option Agreement.

 

5

--------------------------------------------------------------------------------

 

 

    f. As a condition to the grant of this Option, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Option Agreement shall be interpreted by the Board or
the Committee, as the case may be, and that any interpretation by the Board or
the Committee of the terms of this Option Agreement, and any determination made
by the Board or Committee pursuant to this Option Agreement, shall be final,
binding and conclusive.             g. This Option Agreement may be executed in
counterparts each of which shall be deemed an original and all of which shall
constitute one and the same agreement. This Option Agreement and the Notice of
Stock Option Exercise Agreement may be executed and delivered by facsimile or
PDF copy and, upon such delivery, be deemed effective.

 

6

--------------------------------------------------------------------------------

 

 

BY SIGNING BELOW AND AGREEING TO THIS STOCK OPTION AWARD AGREEMENT, YOU AGREE TO
ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE RECEIPT OF A COPY OF THE PLAN.

 

 

THERMOGENESIS CORP.

 

 

By: ______________________________________     [insert name of grantee]

Name: ____________________________________              

     

Title: _____________________________________               

 

     

7

--------------------------------------------------------------------------------

 

 

Exhibit A     

 

 

THERMOGENESIS CORP.

NOTICE OF STOCK OPTION EXERCISE

 

Your completed form should be delivered to: THERMOGENESIS CORP., ATTENTION:
PRESIDENT

  

Incomplete forms may cause a delay in processing your option exercise.

 

 OPTIONEE INFORMATION

 

Please complete the following. PLEASE WRITE YOUR FULL LEGAL NAME SINCE THIS NAME
MAY BE ON YOUR STOCK CERTIFICATE.

 

Name:  

 

Street Address:  

 

City: _________________________________ State: ________________________________
Zip Code: ________________________________

                   

Work Phone #: (_______) - _________- ____________     Home Phone #: (_______) -
_________- ______________     Social Security #: _______ - _______ - __________
 

     

 DESCRIPTION OF OPTION(S) BEING EXERCISED

 

Please complete the following for each option that you wish to exercise.

 

Grant Date

Type of

Option

(specify ISO

or NQSO)

Exercise Price

Per Share

Number of

Option Shares

Being

Purchased*

Total Exercise Price

(multiply Exercise

Price Per Share by

Number of Option

Shares Being

Purchased)

 

 

 $

 

 $

 

Aggregate Exercise Price   

 $

 

 

*Must be a whole number only. Exercise of fractional Option Shares is not
permitted.

 

1

--------------------------------------------------------------------------------

 

 

 METHOD OF PAYMENT OF OPTION EXERCISE PRICE

 

Please select only one:

 

☐     Cash Exercise. I am enclosing a check or money order payable to
“ThermoGenesis Corp.” for the Aggregate Exercise Price.

 

☐     Cancellation of Indebtedness. Currently owed and payable to me in the
amount of $_____________.

 

 CERTIFICATE INSTRUCTIONS

 

Please select only one.

 

Name(s) in which the certificate for the purchased shares will be issued:

☐ In my name only

☐

In the names of my spouse and myself as community property

☐

In the names of my spouse and myself as joint tenants with the rights of
survivorship

 

Spouse’s name (if applicable):
_______________________________________________________________________________

 

The certificate for the purchased shares should be sent to the following address
(complete only if to be sent to a different address than specified in Part 1):

 

Street Address:  

 

City: ________________________________  State:______________________________ 
Zip Code:___________________________

       

 METHOD OF SATISFYING TAX WITHHOLDING OBLIGATION

 

Please select only one. You do not need to complete this Part if you are
exercising only incentive stock options (ISOs) or if you are a non-employee
director or consultant.

 

☐     Cash. I am enclosing a check or money order payable to “ThermoGenesis
Corp.” for the withholding tax amount.

 

☐   Tax Amount Request. Please notify me of the amount of withholding taxes that
will be due as a result of this option exercise. I understand that, after
receiving notification of the withholding tax amount, I must immediately remit
to the Company a check or money order payable to “ThermoGenesis Corp.” for that
amount. I understand that the Company will not process my option exercise until
it receives the check or money order covering the withholding tax amount due.

 

☐     I am not an employee.

 

2

--------------------------------------------------------------------------------

 

 

 ACKNOWLEDGEMENT AND SIGNATURE

 

Prior to receipt of the Shares exercised in accordance with this Notice, I
acknowledge that I have delivered an executed Investment Representation
Statement to ______________.

 

Signature: _________________________________________ Date:
____________________________________________

 

 

 FOR COMPANY USE ONLY:

 

 Received by the Company on _____________________________________________.

 

 

3

--------------------------------------------------------------------------------

 

 

Exhibit B      

 

THERMOGENESIS CORP.

INVESTMENT REPRESENTATION STATEMENT

 

TRANSFEREE:

___________ (“Transferee”)

   

ISSUER:

THERMOGENESIS CORP., a Delaware corporation

   

SECURITY:

__________ shares of Common Stock (the “Shares”)

   

DATE:

________ __, 20__

 

In connection with the exercise of any or all options under that certain Stock
Option Award Agreement, dated _____________ ___, 20__, between Transferee and
Issuer, Issuer issued the Shares to Transferee and, therefore, Transferee
represents to the Issuer the following:

 

1.     Transferee confirms that the Shares are being acquired by the Transferee
for the Transferee’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof, and that Transferee has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, Transferee further
represents that Transferee does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Shares.

 

2.     Transferee has received a copy of the ThermoGenesis Corp. 2017 Equity
Incentive Plan (the “Plan”), and understands that the Shares when issued will
continue to be subject to the Plan, including Section thereof.

 

3.     Transferee understands that the Shares remain subject to the provisions
of the Stock Option Award Agreement between the Company and the Transferee and
the provisions of the Plan, including, but not limited to the Company’s share
repurchase right with respect to the Shares.

 

4.     Transferee has had an opportunity to discuss the Issuer’s business,
management, financial affairs and the terms and conditions of the offering of
the Shares with the Issuer’s management and has had an opportunity to review the
Issuer’s facilities.

 

5.     Transferee understands that the Shares have not been, and will not be,
registered under the Securities Act of 1933, as amended (“Securities Act”), by
reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of Transferee’s representations as
expressed herein. Transferee understands that the Shares are “restricted
securities” under applicable U.S. federal and state securities laws and that,
pursuant to these laws, Transferee must hold the Shares indefinitely unless they
are registered with the Securities and Exchange Commission and qualified by
state authorities, or an exemption from such registration and qualification
requirements is available. Transferee acknowledges that the Issuer has no
obligation to register or qualify the Shares for resale except as set forth in
the Investors’ Rights Agreement, if any, of the Issuer. Transferee further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Issuer which are outside of the Transferee’s
control, and which the Issuer is under no obligation and may not be able to
satisfy.

 

1

--------------------------------------------------------------------------------

 

 

6.     Transferee understands that no public market now exists for the Shares,
and that the Issuer has made no assurances that a public market will ever exist
for the Shares.

 

7.     Transferee understands that the Shares and any securities issued in
respect of or exchange for the Shares, may bear one or all of the following
legends:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

 

8.     Transferee is aware of the adoption of Rule 144 by the Securities and
Exchange Commission, promulgated under the Securities Act, which permits limited
public resale of shares acquired in a non-public offering subject to the
satisfaction of certain conditions.

 

9.     Transferee further acknowledges and understands that if the Issuer is not
satisfying the current public information requirement of Rule 144 at the time
Transferee wishes to sell the Shares, Transferee would be precluded from selling
the Shares under Rule 144 even if the minimum holding period has been satisfied.

 

10.     Transferee is fully aware of: (a) the highly speculative nature of the
investment in the Shares; (b) the financial hazards involved; (c) the lack of
liquidity of the Shares and the restrictions on transferability of the Shares
(e.g., that Transferee may not be able to sell or dispose of the Shares or use
them as collateral for loans); (d) the qualifications and backgrounds of the
management of the Issuer; and (e) the tax consequences of investment in the
Shares.

 

11.     In addition, Transferee represents and warrants that:

 

a.

At no time was Transferee presented with or solicited by any leaflet, public
promotional meeting, circular, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising.

 

b.

Transferee understands that, in transferring the Shares, the Issuer has relied
upon the exemption from registration under the Securities Act contained in
Section 4(2) and that, in an attempt to effect compliance with all the
conditions thereof and the applicable state law exemption, the Issuer is relying
in good faith upon all of the foregoing representations and warranties on the
part of the undersigned.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Transferee Name

 

 

 

2
     